Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Christopher Lutz on 3/10/2022. During the telephone conference, applicant’s representative has agreed and authorized the examiner to further amend claim 11 on the claims dated 01/02/2020.
Claims
11.       (Currently Amended) A system comprising:
                        a processor for executing a sequence of instructions for accessing a subject database;
a memory, coupled to the processor, for storing the sequence of instructions on a non-transitory medium, the instructions comprising:
receiving a set of database query statements from a user, the database query statements applied to [[a]]the subject database including subject data, the user having authorization to access a first portion of the subject data, the user not having authorization to access a second portion of the subject data; 
receiving an access token providing access to the first portion of subject data; 
generating an authorization request based on the set of database query statements, the authorization request generated to access the second portion of the subject data, the authorization request including the access token that provides access to the first portion of the subject data; and 
producing a result set for the set of database query statements, the result set derived using data from the first portion and the second portion of the subject data.

Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance:
	Independent claims 1, 11, 21 are allowable based in view of the claim language.
None of the cited closest prior art(s) by Li et al. (US 9,286,475), Patrick et al. (US 8,086,615), Kariathungal et al. (US 8,037,052), Schnjakin et al. (US 2017/0293766), Christian et al. (US 2014/0280331) hereafter Christian, Dettinger et al. (US 2007/0156668) hereafter Dettinger, Peltonen et al. (US 2002/0083054) hereafter Peltonen, either singularly or in combination would result in a proper rejection under 35 USC 102 or 103.
	All of the cited prior art of record above, whether singularly or in combination, fails to disclose the feature limitation receiving a set of database query statements from a user, the database query statements applied to a subject database including subject data, the user having authorization to access a first portion of the subject data, the user not having authorization to access a second portion of the subject data; receiving an access token providing access to the first portion of subject data; generating an authorization request based on the set of database query statements, the authorization request generated to access the second portion of the subject data, the authorization request including the access token that provides access to the first portion of the subject data; and producing a result set for the set of database query statements, the result set derived using data from the first portion and the second portion of the subject data.
	Additional search does not yield suitable references that reasonably, either singularly or in combination with previous cited references, would result in a proper rejection under 35 USC 102 or 103.
	Claims 2-10, 12-20, dependent on independent claims 1, 11, are also allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.